"He who purchases or takes a mortgage of property, with knowledge of the fraudulent design of the vendor or mortgagor thereby to defeat, hinder or delay his creditors, is, in law, charged with a participation in the fraud, although he may pay a full consideration and take immediate and open possession." Robinson v. Holt, 39 N.H. 557, 561, 562; P. L., c. 361, ss. 7, 11. This rule of law, plus the specific finding of the court that the conduct of Joseph and Katrina was fraudulent, required the overruling of the defendants' exceptions.
The assertion of the defendants that there was no evidence to support the finding that the defendants accepted the conveyance "to protect Stanley against attachment and levy if the plaintiff brought suit," if now open to the defendants, is without merit. The circumstances were strongly suggestive of fraud and "direct proof of the fraud" was unnecessary. McConihe v. Sawyer, 12 N.H. 396, 402.
Exceptions overruled. *Page 409